 



EXHIBIT 10.53
PRIMETRUST BANK
2001 STATUTORY-NONSTATUTORY STOCK OPTION PLAN
     1. Purpose. The purpose of this PRIMETRUST BANK 2001 Statutory-Nonstatutory
Stock Option Plan (the “Plan”) is to motivate Participants (as defined herein),
thereby benefiting the stockholders of PRIMETRUST BANK, a Tennessee corporation
(“Corporation”). In furtherance of this purpose, the Plan is to advance the
interests of Corporation by stimulating the efforts of key employees, directors
and consultants, increasing their desire to continue in their employment with or
services to the Corporation, assisting Corporation in competing effectively with
other enterprises for the services of new employees and directors necessary for
the continued improvement of operations, and to attract and retain the best
possible personnel for service as employees, officers and directors of
Corporation. Accordingly, the Plan is designed to promote the interests of
Corporation and its stockholders, and, by facilitating stock ownership on the
part of such directors, officers and employees, to encourage them to acquire a
proprietary interest in Corporation and to remain in its employ and service.
     2. Definitions.
          “Board” means the Board of Directors of Corporation.
          “Cause, as used in Section 12 of this Plan, means the engaging by a
Participant in illegal conduct that is materially and demonstrably injurious to
the Corporation unless otherwise defined in an agreement between Participant and
the Corporation.
          “Change in Control” means the occurrence of any of the following:
          (a) The Corporation has actual knowledge that any person or entity
other than the Corporation, a subsidiary of the Corporation, or any employee
benefit plan sponsored by the Corporation or subsidiary has acquired the
beneficial ownership (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)), directly or indirectly, of 25% or
more of the then outstanding Stock (other than upon conversion of any then
outstanding Convertible Preferred Stock);
          (b) A tender offer is made to acquire securities of the Corporation
entitling the holders thereof to 25% or more of the voting power to elect
directors of the Corporation;
          (c) A solicitation subject to Rule 14a-11 under the Securities
Exchange Act of 1934, as amended (or any successor Rule) relating to the
election or removal of 50% or more of the members of the Board shall be made by
any person or entity other than the Corporation;
          (d) Individuals who constitute the Board immediately prior to any
meeting of stockholders (the “Incumbent Board”) have ceased for any reason to
constitute at least a majority thereof;
          (e) The stockholders of the Corporation shall approve a merger,
consolidation, share exchange, division or other reorganization of the
Corporation as a result of which the stockholders of the Corporation immediately
prior to such transaction shall not hold,

 



--------------------------------------------------------------------------------



 



directly or indirectly, immediately following such transaction 51% or more of
the voting power to elect directors of (i) the surviving or resulting
corporation in the case of a merger or consolidation, (ii) the acquiring
corporation, in the case of a share exchange, or (iii) each surviving, resulting
or acquiring corporation which, immediately following such transaction, in the
case of a division, holds more than 15% of the consolidated assets of the
Corporation immediately preceding such transaction; or
          (f) The stockholders of the Corporation shall approve a complete
liquidation and dissolution of the Corporation or the sale or other disposition
of all or substantially all of the assets of the Corporation other than to a
wholly-owned subsidiary of the Corporation.
          Notwithstanding the occurrence of any of the foregoing, the Board may
determine, if it deems it to be in the best interest of the Corporation and
consistent with a good faith interpretation of this Plan, that an event or
events otherwise constituting a Change of Control shall not be so considered.
Such determination shall be effective if it is made by the Board prior to the
occurrence of an event that otherwise would be or probably will lead to a Change
in Control or after such event if made by the Board a majority of which is
composed of all directors who were members of the Board immediately prior to the
event that otherwise would be or probably will lead to a Change in Control. Upon
such determination, such event or events shall not be deemed to be a Change in
Control for any purposes under this Plan.
          “Change in Control Price” means the highest closing price per share
paid for the purchase of stock in a national securities market during the ninety
day period preceding the date the Change in Control occurs.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Committee” means the Committee or Committees chosen by the Board to
administer the Plan, as provided in Section 5(a) hereof.
          “Fair Market Value of Stock” means the closing price of the shares of
Stock on a national securities exchange on which it is principally traded on the
day on which such value is to be determined or, if no shares were traded on such
day, on the next preceding day on which shares of Stock were traded, as reported
by the National Quotation Bureau, Inc. or other national quotation service. If
the shares are not traded on a national securities exchange but are traded in
the over-the-counter market, Fair Market Value of Stock means the closing
“asked” price of the shares in the over-the-counter market on the day on which
such value is to be determined or, if such “asked” price is not available, the
last sales price on such day or, if no shares of Stock were traded on such day,
on the next preceding day on which shares of Stock were traded, as reported by
the National Association of Securities Dealers Automated Quotation System
(NASDAQ) or other national quotation service. If the Stock is traded neither on
a national securities exchange nor in the over-the-counter market, the Fair
Market Value of Stock shall be determined based upon such factors as the Board
or Committee, as applicable, shall reasonably deem appropriate, including
without limitation prices or values at which the Stock has most recently been
issued to third parties or redeemed or purchased from stockholders.
          “Incentive Stock Option” has the meaning ascribed in Section 422 of
the Code.

2



--------------------------------------------------------------------------------



 



          “Non-Employee Director” is defined in Section 5(a).
          “Non-Qualified Stock Option” means all Options which do not qualify as
Incentive Stock Options such as those granted to Non-Employee Directors.
          “Option” means an award of an Incentive Stock Option or Non-Qualified
Stock Option pursuant to this Plan.
          “Option Agreement” means the written instrument from the Committee to
Participant describing the terms of the Option.
          “Option Price” means the exercise price of an Option.
          “Option Stock” or “Stock” means the common stock of Corporation.
          “Participant” means a person to whom an Option has been granted.
     3. Effective Date of Plan; Term. The Plan is effective
                    , 2001, the date on which the Board of the Corporation
approved the Plan; provided, however, the Plan shall not be effective and all
Options granted pursuant to the Plan shall be null and void unless the Plan is
adopted by the shareholders of the Corporation within one year following the
effective date. No Options intended to be Incentive Stock Options may be granted
after the tenth anniversary of the effective date of the Plan.
     4. Shares Subject to the Plan. The aggregate number of shares of Stock
available for grant under the Plan is 37,000 subject to adjustments as provided
in Section 9 herein. The Committee may allocate the Options between Options
which are Incentive Stock Options and Options which are Non-Qualified Stock
Options as the Committee determines in its sole discretion. Stock issued
pursuant to the Plan may be either authorized but unissued shares or shares held
in the treasury of Corporation. In the event that, prior to the end of the
period during which Options may be granted under the Plan, any Option under the
Plan expires unexercised or is terminated or surrendered without being
exercised, in whole or in part, the number of shares theretofore subject to such
Option or the unexercised or terminated portion thereof, shall be added to the
remaining number of shares of Stock available for grant as an Option under the
Plan, including a grant to a former holder of such Option, upon such terms and
conditions as the Committee shall determine, which terms may be more or less
favorable than those applicable to such former Option.
     5. Administration of the Plan by the Committee.
          (a) The Committee. The Plan shall be administered by the Committee,
whose members shall be appointed from time to time by, and shall serve at the
pleasure of, the Board. The members of the Committee shall be non-employee
directors of the Corporation within the meaning of Rule 16b-3(b)(3) of the
United States Securities and Exchange Commission (or any successor rule)
(“Non-Employee Directors”). The Board, in its discretion, may appoint separate
committees consisting of Non-Employee Directors to administer the Incentive
Stock Options and the Non-Qualified Stock Options. No member of the Committee
shall be liable for any action taken, or determination made, hereunder in good
faith. Service on the Committee shall

3



--------------------------------------------------------------------------------



 



constitute service as a director of Corporation so that members of the Committee
shall be entitled to indemnification and reimbursement as directors of
Corporation pursuant to its Charter and Bylaws. The Committee may take action
only upon the agreement of a majority of the entire Committee. Any action which
the Committee takes through a written instrument signed by a majority of its
members shall be as effective as though taken at a meeting duly called and held.
          (b) Powers of the Committee. Subject to the express provisions of the
Plan, the Committee may interpret the Plan, prescribe, amend and rescind rules
and regulations relating to it and make all determinations it deems necessary or
advisable for the administration of the Plan. The powers of the Committee shall
include plenary authority to administer and interpret the Plan, and subject to
the provisions hereof, to determine the persons to whom Options shall be
granted, the number of shares subject to each Option, the terms and provisions
of each Option, and the date on which Options shall be granted. In making such
determinations, the Committee may take into account the nature of the services
rendered by such Participants, or classes of Participants, their present and
potential contributions to Corporation’s success and such other factors as the
Committee, in its discretion, shall deem relevant. Any interpretation of Options
intended to be Incentive Stock Options shall be made in such a manner that they
continue to be Incentive Stock Options. Accordingly, the Committee shall
determine, as soon as practicable after the effective date of the Plan and at
any time and from time to time thereafter, (i) the persons who are eligible,
(ii) the number of shares of Stock which an eligible person may purchase
pursuant to an Option, (iii) the price of each share of Stock subject to the
Option and (iv) the terms on which each share of Stock subject to the Option may
be purchased.
          (c) Conclusiveness of Determinations. Any action taken by the
Committee or by the Board with respect to the implementation, interpretation, or
administration of the Plan shall be final, conclusive and binding. The
Committee’s determinations under the Plan, including, without limitation,
determinations as to the persons to receive awards, the terms and provisions of
such awards and the agreements evidencing the same, need not be uniform and may
be made by it selectively among persons who receive or are eligible to receive
awards under the Plan, whether or not such persons are similarly situated.
     6. Options.
          (a) Grant of Options. Incentive Stock Options and Non-Qualified Stock
Options may be granted under the Plan by the Committee for the purchase of
Stock. Options shall be subject to such terms and conditions, shall be
exercisable at such times, and shall be evidenced by such form of written option
agreement between Participant and Corporation, as the Committee shall determine;
provided, that such determinations are not inconsistent with the other
provisions of the Plan. The Committee shall have authority to grant Options
exercisable in whole or in part at any time during their term. Option Agreements
need not be identical.
          (b) Restrictions on the Grant of Incentive Stock Options. No Option
intended to be an Incentive Stock Option shall be granted to any person owning,
within the meaning of Sections 422 and 424 of the Code, Stock of Corporation
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of Corporation unless the provisions of Section 7(a) and
(b) hereof are complied with. In any one calendar year, no individual shall
receive Options to purchase Stock under any plan of Corporation intended to be
Incentive Stock

4



--------------------------------------------------------------------------------



 



Options to the extent that the Stock subject to such Options exercisable for the
first time by an individual during any calendar year has an aggregate Fair
Market Value (determined at the time the Options are granted) in excess of
$100,000.
          (c) Persons Eligible to Receive Options. The persons who shall be
eligible to receive Options granted hereunder intended to be Incentive Stock
Options shall be those key employees and officers of Corporation who are
selected by the Committee from time to time. Persons designated by the Committee
who are eligible to receive Non-Qualified Options hereunder need not be
employees of Corporation, and generally will be non-employee directors or
advisory directors of Corporation. A Participant may hold more than one Option.
The Committee shall determine the terms for payment by each Participant for his
shares of Option Stock. Such terms shall be set forth in the Option Agreement.
The terms for payment so set by the Committee may vary from one Participant to
another.
     7. Terms and Exercise of Options.
          (a) Option Price. The Option Price to be paid by Participant to
Corporation upon exercise of the Option shall be determined by the Committee on
the date of the grant of the Option and shall be set forth in the Option
Agreement. No Option shall have an Option Price less than the Fair Market Value
of the Stock on the date of the grant. If any Option intended to be an Incentive
Stock Option is granted to any person holding Stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of
Corporation, the Option Price shall be not less than one hundred ten percent
(110%) of the Fair Market Value of the Stock on the date of the grant.
          (b) Term. Each Option granted under the Plan shall be exercisable only
during a term commencing on the date when the Option was granted and ending
(unless the Option shall have terminated earlier under other provisions of the
Plan) on a date to be fixed by the Committee, but not later than ten (10) years
from the date of grant in the case of any Option intended to be an Incentive
Stock Option, subject to the following limitations:
          (i) any Option intended to be an Incentive Stock Option which is
granted to any person possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of Corporation shall be
exercisable not later than five (5) years from the date of grant; and
          (ii) any Option intended to be an Incentive Stock Option may not be
exercisable more than three (3) months after Participant ceases to be an
employee of Corporation.
          (c) Death or Disability. Upon the death or disability (within the
meaning of Section 22(e)(3) of the Code) of a Participant holding a
Non-Qualified Stock Option, in the absence of terms in the Option Agreement to
the contrary, the Option may be exercised, to the extent not previously
exercised, by Participant’s legal representative, the legatees of the Option
under Participant’s Will or the distributees of the Option under the applicable
laws of descent and distribution until the Termination Date, but only to the
extent that the Option would otherwise have been exercisable by Participant.
Upon the death of a Participant holding an Incentive Stock

5



--------------------------------------------------------------------------------



 



Option, in the absence of terms in the Option Agreement to the contrary, the
Option may be exercised, to the extent not previously exercised, by
Participant’s legal representative, the legatees of the Option under
Participant’s Will or the distributees of the Option under the applicable laws
of descent and distribution until the Termination Date, but only to the extent
that the Option would otherwise have been exercisable by Participant. Upon the
disability of a Participant holding an Incentive Stock Option, the Option may be
exercised by Participant or Participant’s legal representative, to the extent
not previously exercised, until the earlier of the termination date for such
Option or the date occurring one year from the date of the termination of
Participant’s employment due to disability.
          (d) Exercise of Options. Options shall be exercised by delivering or
mailing to the Committee (i) a notice and “investment letter” in the form
prescribed by the Committee, specifying the number of shares to be purchased;
and (ii) check payable to Corporation or such other medium of payment as the
Committee shall approve, in an amount equal to the Option Price plus any
withholding tax required by law as determined by Corporation. Upon receipt of
each of the foregoing, Corporation shall promptly deliver to Participant a
certificate or certificates for the Stock purchased, without charge to
Participant for issue or transfer tax. The stock certificate may, at the request
of Participant, be issued in Participant’s name and the name of another person
as joint tenants with the right of survivorship, provided that any restrictions
upon such Stock shall apply equally to such joint tenant. In the event that such
shares are not registered under the Securities Act of 1933, such certificates
shall bear the following legend:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER ANY STATE SECURITIES
ACT (“STATE ACTS”), AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED UNLESS SUCH
SHARES ARE REGISTERED UNDER SUCH ACT AND EACH RELEVANT STATE ACT OR AN OPINION
OF COUNSEL SATISFACTORY TO CORPORATION IS OBTAINED TO THE EFFECT THAT SUCH
REGISTRATION IS NOT NECESSARY.
          (e) Transferability of Options. No Option may be transferred,
assigned, pledged or hypothecated (whether by operation of law or otherwise),
except that an Option may be transferred upon the death of a Participant as
provided by Participant’s Will or the applicable laws of descent or
distribution. No Option shall be subject to execution, attachment or similar
process. Any attempted assignment, transfer, pledge, hypothecation or other
disposition of an Option, or levy of attachment or similar process upon the
Option not specifically permitted herein shall be null and void and without
effect. Notwithstanding the provisions of this Section, a Participant, at any
time prior to his death, may assign all or any portion of a Non-Qualified Stock
Option to (i) his spouse or lineal descendant, (ii) the trustee of a trust for
the primary benefit of his spouse and lineal descendant, (iii) a partnership of
which his spouse and lineal descendants are the only partners, or (iv) a tax
exempt organization as described in Section 501(c)(3) of the Code. In such
event, the permitted transferee will be entitled to all of the rights of
Participant with respect to the assigned portion of such Non-Qualified Stock
Option, and such portion of the Non-Qualified Stock Option will continue to be
subject to all of the terms, conditions and restrictions applicable to the
Option, as set forth herein and in the related Option Agreement, immediately
prior to the effective date of the assignment. Any such assignment will

6



--------------------------------------------------------------------------------



 



be permitted only if (i) Participant does not receive any consideration
therefore, and (ii) the assignment is expressly permitted by the applicable
Option Agreement, as approved by the Committee. Any such assignment shall be
evidenced by a written document executed by Participant, and a copy thereof
shall be delivered to Corporation prior to the assignment.
          (f) Stockholders’ Agreement. The exercise of an Option shall be
conditioned upon Participant executing, if so requested by Corporation, a
Stockholders’ Agreement. All Stock issued to a Participant pursuant to an Option
shall be subject to any applicable Stockholders’ Agreement previously entered
into by such Participant. Any legend required by any such agreement shall be
placed on the certificates evidencing the Stock.
          (g) Obligation to Exercise Option. The granting of an Option shall
impose no obligation upon a Participant to exercise such Option.
     8. Participant’s Rights. No person shall have the rights of a stockholder
by virtue of an Option except with respect to Stock actually issued to the
stockholder, and issuance of Stock shall confer no retroactive rights to
dividends. Nothing in the Plan or any Option Agreement entered into pursuant to
the Plan shall confer upon any Participant the right to continue as a member of
the Board of Corporation or affect any right which Corporation may have to
remove such Participant as a director of Corporation. Nothing in this Plan or in
any Option Agreement shall confer upon any employee any right to continue in the
employ of Corporation or interfere in any way with the right of Corporation to
terminate his employment at any time.
     9. Adjustments. In the event of the declaration of any stock dividend on
the Stock or in the event of any reorganization, merger, consolidation,
acquisition, separation, recapitalization, split-up, combination or exchange of
shares of Stock, or like adjustment, the number of shares of Stock and the class
of shares of Stock available pursuant to the Plan, and the Option Prices, shall
be adjusted by appropriate changes in the Plan and in any Option Agreement
outstanding pursuant to the Plan. Any such adjustment to the Plan or to Option
Agreements or Option Prices shall be made by action of the Committee, whose
determination shall be conclusive; provided, however, that each Option granted
pursuant to the Plan intended to be an Incentive Stock Option shall be so
adjusted as to continue to qualify as an Incentive Stock Option. Notwithstanding
the foregoing, in the event of such a reorganization, merger, consolidation,
acquisition, separation, recapitalization, split-up, combination or exchange of
shares of stock, or like adjustment which results in substantially all the
shares of the Stock of Corporation being exchanged for, or converted into cash
or other property, the Committee shall have the right to terminate the Plan as
of the date of the exchange or conversion in which case the Options shall
convert into the right to receive such cash or property net of the exercise
price of the Options.
     10. Termination, Suspension or Amendment of Plan. The Committee may at any
time terminate, suspend or amend the Plan, except that the Committee shall not,
without the authorization of the holders of a majority of the Stock voted at a
stockholders’ meeting duly called and held, change any provisions (other than
those adjustments for changes in capitalization as hereinbefore provided) which
determine (a) the aggregate number of shares for which Options may be granted
under the Plan or to any person; (b) the classes of persons eligible for
Options; or (c) the duration of the Plan.

7



--------------------------------------------------------------------------------



 



     11. Postponement of Exercise. The Committee may postpone any exercise of a
Option for such time as the Committee may deem necessary in order to permit
Corporation (i) to effect, amend or maintain any necessary registration of the
Plan or the shares of Stock issuable upon the exercise of an Option under the
Securities Act of 1933, as amended, or the securities laws of any applicable
jurisdiction, (ii) to permit any action to be taken in order to (A) list such
shares of Stock on a stock exchange if shares of Stock are then listed on such
exchange or (B) comply with restrictions or regulations incident to the
maintenance of a public market for its shares of Stock, including any rules or
regulations of any stock exchange on which the shares of Stock are listed, or
(iii) to determine that such shares of Stock and the Plan are exempt from such
registration or that no action of the kind referred to in (ii)(B) above needs to
be taken; and Corporation shall not be obligated by virtue of any terms and
conditions of any Option Agreement or any provision of the Plan to recognize the
exercise of an Option or to sell or issue shares of Stock in violation of the
Securities Act of 1933 or the law of any government having jurisdiction thereof.
Any such postponement shall not extend the terms of an Option and neither
Corporation nor its directors or officers shall have any obligation or liability
to any Participant or to any other person with respect to any shares of Stock as
to which the Option shall lapse because of such postponement.
     12. Changes in Control.
          (a) Change in Control Followed by Employment Termination. In the event
that a Change in Control shall occur and an employee Participant’s employment
shall terminate within twelve months after the Change in Control (except as
provided in the next sentence), then (i) all unexercised Options (whether or not
vested or then exercisable) shall automatically become one hundred percent
vested and exercisable immediately, (ii) no other terms, conditions,
restrictions or limitations shall be imposed upon any of such Options after such
date, and in no circumstance shall an Option be forfeited on or after such date
and (iii) all such Options shall be valued on the basis of the greater of the
Change in Control Price or the Fair Market Value on the date of such
termination, and such value shall promptly be paid to such Participant in cash
by the Corporation or its successor. The foregoing shall not apply if employment
termination is due to (i) death, (ii) disability entitling the Participant to
benefits under the Corporation’s or its successor’s long-term disability plan,
(iii) Cause or (iv) resignation (other than (A) resignation from a declined
reassignment to a job that is not reasonably equivalent in responsibility or
compensation or that is not in the same geographic area, or (B) resignation
within 30 days following a reduction in base pay).
          (b) Automatic Acceleration and Cash-Out. Upon a Change in Control that
results directly or indirectly in the Stock (or the stock of any successor to
the Corporation received in exchange for Stock) ceasing to be publicly traded in
a national securities market, (i) all unexercised Options (whether or not
vested) shall automatically become one hundred percent vested and exercisable
immediately, (ii) no other terms, conditions, restrictions or limitations shall
be imposed on any such Options after such date, and in no circumstances shall an
Option be forfeited on or after such date, and (iii) all such Options shall be
valued on the basis of the Change in Control Price, and such value shall
promptly be paid to the Participants in cash by the Company or its successor.

8



--------------------------------------------------------------------------------



 



          (c) Miscellaneous. Upon a Change in Control, no action, including,
without limitation, the amendment, suspension or termination of the Plan, shall
be taken that would adversely affect the rights of any Participant or the
operation of the Plan with respect to any Option to which a Participant may have
become entitled hereunder on or prior to the date of the Change in Control or to
which such Participant may become entitled as a result of such Change in
Control.
          (d) Section 16 Insiders. Notwithstanding anything to the contrary
herein, any Participant who is subject to the reporting requirements of the
Exchange Act with respect to the Corporation, who on the date of the Change in
Control holds Options that have been outstanding for a period of less than six
months from their date of grant, shall not be paid the consideration described
in Section 12(b) above until the first day next following the end of such
six-month period.
     13. Application of Proceeds. The proceeds received by Corporation from the
sale of its Stock under the Plan shall be used for general corporate purposes.
     14. Elimination of Fractional Shares. If under any provision of the Plan
that requires a computation of the number of shares of Stock subject to an
Option, the number so computed is not a whole number of shares of Stock, such
number of shares of Stock shall be rounded down to the next whole number.
     15. Validity. In the event that any provision of the Plan or any related
agreement is held to be invalid, void or unenforceable, the Board shall have the
right to declare the entire Plan void and unenforceable, taking such action as
shall be deemed to be in the best interest of the stockholders of Corporation.
     16. Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of the Plan.
     17. Governing Law. All questions pertaining to the validity, construction
and administration of the Plan and Options granted hereunder shall be determined
in conformity with the laws of the State of Tennessee.

9



--------------------------------------------------------------------------------



 



INCENTIVE STOCK OPTION AGREEMENT
     THIS INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”) is made as of
the      day of                     , 20      (the “Date of Grant”), by and
between PRIMETRUST BANK, a Tennessee corporation (“Corporation”), and
                                                             (“Participant”).
[NOTE: Participant must be an employee of Corporation to be eligible to receive
an ISO]
     WHEREAS, Corporation has adopted its 2001 Statutory-Nonstatutory Stock
Option Plan (the “Plan”); and
     WHEREAS, the committee chosen by Corporation to administer the Plan (the
“Committee”) has determined that Participant is eligible to receive an option to
purchase shares of common stock of Corporation (“Stock”) under an incentive
stock option and has determined that it is in the best interest of Corporation
to grant the stock option documented herein to Participant.
     NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
hereinafter set forth and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto do hereby
agree as follows:
     1. Grant of Option. Corporation hereby grants to Participant the right to
purchase                                          (                    ) shares
of Stock (the “Option Shares”) at a price of ($                    ) per Option
Share (the “Option Price”), in accordance with the terms of this Agreement and
the Plan (the “Option”). The Committee, exercising good faith, has determined
that the Option Price is equal to at least one hundred percent (100%) of the
fair market value of a share of Stock on the Date of Grant. [NOTE: If
Participant and his or her family hold more than 10% of the total combined
voting power of all classes of Stock, then the Option Price must not be less
than 110% of the fair market value of the Option Shares on the Date of Grant.
Also total fair market value of all options granted to Participant eligible to
be exercised in any one year should not exceed $100,000.] The Option is intended
by the parties hereto to be, and shall be treated as, an incentive stock option
(as such term is defined under section 422 of the Internal Revenue Code of 1986
(the “Code”)).
     2. Termination of Option.
          (a) Termination Date. The Option and all rights hereunder with respect
thereto, to the extent such rights shall not have been previously exercised or
otherwise terminated, shall terminate and become null and void on
                    ,            at 5:00 P.M. (the “Termination Date”). [NOTE:
If the Participant and his family own less than 10% of the total combined voting
power then the Termination Date must not be later than 10 years from the Date of
Grant. If the Participant and his family own 10% or more then the Termination
Date must not be later than 5 years from the Date of Grant.]
          (b) Termination of Participant’s Employment. In the event of the
termination of Participant’s employment by Corporation for any reason other than
Participant’s death or disability, the Option, to the extent not previously
exercised, shall terminate and become void on

 



--------------------------------------------------------------------------------



 



the date occurring three months after Participant ceases to be an employee of
Corporation. Provided, however, notwithstanding any other provisions set forth
herein or in the Plan, if Participant shall commit any act of malfeasance
affecting Corporation or any affiliated corporation or is convicted of a felony
or engages in conduct that would warrant Participant’s discharge for cause as
such is determined by the Committee in its sole discretion, any unexercised
portion of the Option shall immediately terminate and become void. A transfer of
Participant’s employment between Corporation and any subsidiary of Corporation
shall not be deemed to be a termination of Participant’s employment.
          (c) Death or Disability. Upon termination of Participant’s employment
by reason of Participant’s death, the Option may be exercised, to the extent not
previously exercised, by Participant’s estate or any distributee of the Option
under Participant’s will or the applicable laws of descent and distribution
until the Termination Date. Upon termination of Participant’s employment by
reason of disability (within the meaning of Section 22(e)(3) of the Code), the
Option may be exercised, to the extent not previously exercised, until the
earlier of the Termination Date or the date occurring one year from the date of
termination of Participant’s employment.
     3. Installment Exercise. Subject to such further limitations as are
provided herein, the Option shall become vested and exercisable in no less than
four(4) installments, Participant having the right hereunder to purchase from
Corporation the following number of Option Shares upon exercise of the Option,
on and after the following dates, in cumulative fashion:
          (a) immediately upon the Date of Grant, up to twenty five percent
(25%) (ignoring fractional shares) of the total number of Option Shares;
          (b) on and after the first anniversary of the Date of Grant, up to an
additional twenty five percent (25%) (ignoring fractional shares) of the total
number of Option Shares; and
          (c) on and after the second anniversary of the Date of Grant, up to an
additional twenty five percent (25%) (ignoring fractional shares) of the total
number of Option Shares; and
          (d) on and after the third anniversary of the Date of Grant, the
remaining Option Shares.
     4. Exercise of Option. The Option, or any portion of the Option eligible to
be exercised by the Participant and not previously exercised, may be exercised
at any time or times prior to the termination of the Option pursuant to the
provisions hereof. The Option may be exercised only if compliance with all
Federal and state securities laws can be effected and only by (i) Participant’s
completion, execution and delivery to Corporation of a notice of exercise and
“investment letter” in the form attached hereto as Exhibit A, and
(ii) Participant’s payment to Corporation of an amount equal to the sum of the
amount obtained by multiplying the Option Price by the number of Option Shares
being purchased plus any withholding tax required by law as determined by
Corporation. Payment shall be made by check payable to Corporation or such other
medium of payment as the Committee shall approve. Upon the exercise of the
Option by Participant, or as soon thereafter as is practicable, Corporation
shall issue and deliver to

2



--------------------------------------------------------------------------------



 



Participant a certificate or certificates evidencing such number of Option
Shares as Participant has so elected to purchase. Such certificate or
certificates shall be registered in the name of Participant and shall bear any
legend required by any Federal or state securities law or agreement as
Corporation shall determine. [NOTE: In order to receive treatment as an
incentive stock option, Participant must not dispose of any share obtained by
the exercise of the Option if such disposition occurs within 2 years of the Date
of Grant of the Option or within 1 year after the exercise of the Option]
     5. Transferability of Option. The Option may not be transferred, assigned,
pledged or hypothecated (whether by operation of law or otherwise), except that
the Option may be transferred upon the death of Participant as provided by
Participant’s Will or the applicable laws of descent and distribution. The
Option shall not be subject to execution, attachment or similar process. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of
the Option, or levy of attachment or similar process upon the Option not
specifically permitted herein shall be null and void and without effect. Any
permitted transferee will be entitled to all of the rights of Participant with
respect to the assigned portion of the Option, and such portion of the Option
will continue to be subject to all of the then existing terms, conditions and
restrictions applicable to the Option, as set forth herein and in the Plan.
     6. Adjustments. In the event of the declaration of any stock dividend on
the Stock or in the event of any reorganization, merger, consolidation,
acquisition, separation, recapitalization, split-up, combination or exchange of
shares of Stock, or like adjustment, the number of shares of Stock and the class
of shares of Stock available pursuant to the Option, and the Option Price, shall
be adjusted proportionately as determined by the Committee, whose determination
shall be conclusive. Notwithstanding the foregoing, in the event of such a
reorganization, merger, consolidation, acquisition, separation,
recapitalization, split-up, combination or exchange of shares of stock, or like
adjustment which results in substantially all the shares of the Stock of
Corporation being exchanged for, or converted into cash or other property, the
Committee or Corporation shall have the right to terminate the Option as of the
date of the exchange or conversion in which case the Option shall convert into
the right to receive such cash or property net of the Option Price of the
Options.
     7. Termination, Suspension or Amendment of Option. The Committee or
Corporation may, at any time, terminate, suspend or amend the Plan or this
Agreement.
     8. Postponement of Exercise. The Committee or Corporation may postpone any
exercise of the Option for such time as it may deem necessary in order to permit
Corporation (i) to effect, amend or maintain any necessary registration of the
Plan or the shares of Stock issuable upon the exercise of the Option under the
Securities Act of 1933, as amended (the “Act”), or the securities laws of any
applicable jurisdiction, (ii) to permit any action to be taken in order to
(A) list such shares of Stock on a stock exchange if shares of Stock are then
listed on such exchange or (B) comply with restrictions or regulations incident
to the maintenance of a public market for its shares of Stock, including any
rules or regulations of any stock exchange on which the shares of Stock are
listed, or (iii) to determine that such shares of Stock and the Plan are exempt
from such registration or that no action of the kind referred to in (ii)(B)
above needs to be taken; and Corporation shall not be obligated by virtue of any
terms and conditions of this Agreement or any provision of the Plan to recognize
the exercise of the Option or to sell or issue shares of

3



--------------------------------------------------------------------------------



 



Stock in violation of the Act or any state’s securities laws. Any such
postponement shall not extend the terms of the Option and neither Corporation
nor its directors or officers or the Committee shall have any obligation or
liability to Participant or to any other person with respect to any shares of
Stock as to which the Option shall lapse because of such postponement.
     9. Participant’s Rights. The granting of the Option shall impose no
obligation upon Participant to exercise such Option. Participant shall have no
equity interest in Corporation, nor shall Participant have any voting, dividend,
liquidation or dissolution rights with respect to any capital stock of
Corporation solely by reason of having the Option or having executed this
Agreement. Upon the issuance and delivery of a certificate for Option Shares
after exercise of the Option, Participant shall have the rights of a stockholder
with respect to such Option Shares and to receive all dividends or other
distributions paid or made with respect thereto. Nothing in this Agreement or
the Plan shall confer upon Participant the right to continue in the employ of
Corporation or affect any right which Corporation may have to terminate such
employment at any time.
     10. Elimination of Fractional Shares. If this Agreement requires a
computation of the number of shares of Stock subject to the Option, and the
number so computed is not a whole number of shares of Stock, such number of
shares of Stock shall be rounded down to the next whole number.
     11. Shareholders’ Agreement. Participant agrees to execute any
Shareholders’ Agreement which all other shareholders of Corporation are subject
prior to delivery of any Stock upon the exercise of the Option. All Stock
delivered to Participant pursuant to the exercise of the Option shall be subject
to any Shareholders’ Agreement previously entered into by Participant relating
to the Stock.
     12. Incorporation of Plan by Reference. The Option is granted pursuant to
the terms of the Plan, a copy of which is attached hereto as Exhibit “B” and the
terms of which are incorporated herein by reference. The Option shall in all
respects be interpreted in accordance with the Plan. The Committee shall
interpret and construe the Plan and this Agreement, and its interpretations and
determinations shall be conclusive and binding on the parties hereto and any
other person claiming an interest hereunder, with respect to any issue arising
hereunder or thereunder. The provisions of the Plan shall control in the event
of any inconsistencies between this Agreement and the Plan.
     13. Entire Agreement. This Agreement sets forth all of the promises,
agreements, conditions, understandings, warranties and representations between
the parties hereto with respect to the Option and the Shares. This Agreement is
an integration of any and all prior agreements or understandings, oral or
written, with respect to the Option and the Shares.
     14. Notices. Any and all notices provided for herein shall be sufficient if
in writing, and sent by hand delivery or by certified or registered mail (return
receipt requested and first class postage prepaid), in the case of Corporation,
to its principal office, and, in the case of Participant, to Participant’s
address as shown on Corporation’s records.

4



--------------------------------------------------------------------------------



 



     15. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Tennessee.
     16. Modifications. Except as otherwise provided herein, no change or
modification of this Agreement shall be valid unless the same is in writing and
signed by the parties hereto.
     17. Successors. This Agreement shall be binding on all permitted successors
and assigns of Participant including any estate, executors or administrators,
trustees, or personal or legal representatives, and, in any such event all
references herein to Participant shall, to the extent applicable, be deemed to
refer to and include such estate, executors or administrators, trustees or
personal or legal representatives, as the case may be.
     IN WITNESS WHEREOF, Corporation and Participant have executed this
Agreement as of the day and year first above written.

            PRIMETRUST BANK
      By:                 Title:             PARTICIPANT:
            Signature of Participant                    Printed Name of
Participant             

5



--------------------------------------------------------------------------------



 



         

EXHIBIT A
NOTICE AND REQUEST OF EXERCISE
OF OPTION TO PURCHASE
SHARES OF STOCK
OF PRIMETRUST BANK
     The undersigned Participant in the 2001 Statutory-Nonstatutory Stock Option
Plan (the “Plan”) of PRIMETRUST BANK, a Tennessee corporation (“Corporation”),
does by this notice request that Corporation issue to the undersigned that
number of shares of Stock specified below (the “Shares”) at the price per Share
specified below pursuant to the exercise of Participant’s Option under the Plan
and the Incentive Stock Option Agreement (the “Agreement”) between the
undersigned and Corporation. Simultaneously herewith, the undersigned delivers
to Corporation the purchase price for the Shares [i.e., that amount which is
obtained by multiplying the number of the Shares by the price specified], by
good check, in accordance with the Agreement.
     The undersigned hereby represents and warrants that the undersigned has
read and understands the Plan and the Agreement and the terms and conditions set
forth therein under which the Shares are acquired, shall be held and may be
disposed, and hereby ratifies and confirms such terms and conditions. The
undersigned hereby represents and warrants that the undersigned is acquiring the
Shares for the undersigned’s own account (and not on behalf of any other
persons) and without any present view to making a public offering or
distribution of same and without any present intention of selling or otherwise
transferring same at any particular time or at any particular price or upon the
occurrence of any particular event or circumstances (except as set forth in the
Plan and the Agreement).
     The undersigned acknowledges and understands that in connection with the
acquisition of the Shares by the undersigned:
     1. Corporation has informed the undersigned that the Shares are not
registered under the Securities Act of 1933, as amended (the “Act”), or any
applicable state Blue Sky law or laws and that the Shares may not be transferred
or otherwise disposed of unless the Shares are subsequently registered under the
Act and the applicable state Blue Sky law or laws or an exemption from such
registration requirements is made available.
     2. The undersigned has been informed that a legend referring to the
restrictions indicated herein on transferability and sale will be placed upon
the certificate(s) evidencing the Shares, in addition to the legend referred to
in the Agreement.
     3. The undersigned has received all information requested or otherwise
deemed necessary by the undersigned to make an informed decision as to the
investment in Corporation, and has had the opportunity to ask questions of and
receive answers from officers of Corporation.
     4. The undersigned acknowledges that the issuance of the Shares is subject
to the execution by the undersigned of a Stockholders’ Agreement if required by
Corporation.

 



--------------------------------------------------------------------------------



 



     If the undersigned is required to file a Form 144 with the Securities and
Exchange Commission in connection with sales of the Shares pursuant to Rule 144
under the Act, the undersigned will mail a copy of such Form to Corporation at
the same time and each time the undersigned mails a copy to the Securities and
Exchange Commission.

         
 
      Very truly yours,
 
       
A.
  Date of Grant of Incentive Stock    
 
  Option:                       
 
 Signature
 
       
B.
  Number of Shares covered    
 
  by Agreement:                       
 
 Printed Name of Participant
 
       
C.
  Number of Shares of    
 
  Stock which may   RESIDENCE:
 
  be purchased at this    
 
  time:                       
 
 Street
 
       
D.
  Number of Shares of    
 
  Stock to be    
 
  actually purchased at this  
 
 City, State, Zip Code
 
  time:                        Dated:                     ,                     
 
       
E.
  Option Price per Share:    
 
  $                        
 
       
F.
  Aggregate price to be paid    
 
  for Shares actually    
 
  purchased (D multiplied    
 
  by E): $                        

ACCEPTED:

            PRIMETRUST BANK
      By:                 Its:     

2



--------------------------------------------------------------------------------



 



         

EXHIBIT B
PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
     THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made as of
the            day of                     , 20           (the “Date of Grant”),
by and between PRIMETRUST BANK, a Tennessee corporation (“Corporation”), and
                                         (“Participant”).
     WHEREAS, Corporation has adopted its 2001 Statutory-Nonstatutory Stock
Option Plan (the “Plan”); and
     WHEREAS, the committee chosen by Corporation to administer the Plan (the
“Committee”) has determined that Participant is eligible to receive an option to
purchase shares of common stock, $5.00 par value, of Corporation (“Stock”) under
a non-qualified stock option and has determined that it is in the best interest
of Corporation to grant the stock option documented herein to Participant.
     NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
hereinafter set forth and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto do hereby
agree as follows:
     1. Grant of Option. Corporation hereby grants to Participant the right to
purchase                      (          ) shares of Stock (the “Option Shares”)
at a price of            Dollars ($                    ) per Option Share (the
“Option Price”), in accordance with the terms of this Agreement and the Plan
(the “Option”). The Committee, exercising good faith, has determined that the
Option Price is equal to at least one hundred percent (100%) of the fair market
value of a share of Stock on the date hereof. The Option is not intended by the
parties hereto to be, and shall not be treated as, an incentive stock option (as
such term is defined under section 422 of the Internal Revenue Code of 1986 (the
“Code”)).
     2. Termination of Option.
          (a) Termination Date. The Option and all rights hereunder with respect
thereto, to the extent such rights shall not have been previously exercised or
otherwise terminated, shall terminate and become null and void on
                    ,            at 5:00 P.M. (the “Termination Date”).
          (b) Death or Disability. Upon Participant’s death or disability
(within the meaning of Section 22(e)(3) of the Code), the Option may be
exercised, to the extent not previously exercised, by Participant’s legal
representative, the legatees of the Option under Participant’s Will or the
distributees of the Option under the applicable laws of descent and distribution
until the Termination Date, but only to the extent that the Option would
otherwise have been exercisable by Participant.

 



--------------------------------------------------------------------------------



 



          (c) Termination of Participant’s Service to Corporation. The
termination of Participant’s service as an employee, director or advisory
director of Corporation shall have no effect on the Option, provided, however,
notwithstanding any other provisions set forth herein or in the Plan, if
Participant shall commit any act of malfeasance or wrongdoing affecting
Corporation or any affiliated corporation as determined by the Committee in its
sole discretion, any unexercised portion of the Option shall immediately
terminate and become void.
     3. Installment Exercise. Subject to such further limitations as are
provided herein, the Option shall become fully vested and exercisable, in whole
or in part, upon this Agreement being duly executed by the Corporation and
Participant.
     4. Exercise of Option. The Option, or any portion of the Option eligible to
be exercised by the Participant and not previously exercised, may be exercised
at any time or times prior to the termination of the Option pursuant to the
provisions hereof. The Option may be exercised only if compliance with all
Federal and state securities laws can be effected and only by (i) Participant’s
completion, execution and delivery to Corporation of a notice of exercise and
“investment letter” in the form attached hereto as Exhibit A, and
(ii) Participant’s payment to Corporation of an amount equal to the sum of the
amount obtained by multiplying the Option Price by the number of Option Shares
being purchased plus any withholding tax required by law as determined by
Corporation. Payment shall be made by check payable to Corporation or such other
medium of payment as the Committee shall approve. Upon the exercise of the
Option by Participant, or as soon thereafter as is practicable, Corporation
shall issue and deliver to Participant a certificate or certificates evidencing
such number of Option Shares as Participant has so elected to purchase. Such
certificate or certificates shall be registered in the name of Participant and
shall bear any legend required by any Federal or state securities law or
agreement as Corporation shall determine.
     5. Transferability of Option. The Option may not be transferred, assigned,
pledged or hypothecated (whether by operation of law or otherwise), except that
the Option may be transferred upon the death of Participant as provided by
Participant’s Will or the applicable laws of descent or distribution. The Option
shall not be subject to execution, attachment or similar process. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the Option,
or levy of attachment or similar process upon the Option not specifically
permitted herein shall be null and void and without effect. Notwithstanding the
provisions of this Section, Participant, at any time prior to his death, may
assign all or any portion of the Option to (i) his spouse or lineal descendant,
(ii) the trustee of a trust for the primary benefit of his spouse and lineal
descendant, (iii) a partnership of which his spouse and lineal descendants are
the only partners, or (iv) a tax exempt organization as described in
Section 501(c)(3) of the Code. Any such assignment will be permitted only if
(i) Participant does not receive any consideration therefore, and (ii) the
assignment is permitted by the Plan. Any such assignment shall be evidenced by
an appropriate written document executed by Participant, and a copy thereof
shall be delivered to Corporation prior to the effective date of the assignment.
Any permitted transferee will be entitled to all of the rights of Participant
with respect to the assigned portion of the Option, and such portion of the
Option will continue to be subject to all of the then existing terms, conditions
and restrictions applicable to the Option, as set forth herein and in the Plan.

2



--------------------------------------------------------------------------------



 



     6. Adjustments. In the event of the declaration of any stock dividend on
the Stock or in the event of any reorganization, merger, consolidation,
acquisition, separation, recapitalization, split-up, combination or exchange of
shares of Stock, or like adjustment, the number of shares of Stock and the class
of shares of Stock available pursuant to the Option, and the Option Price, shall
be adjusted proportionately as determined by the Committee, whose determination
shall be conclusive. Notwithstanding the foregoing, in the event of such a
reorganization, merger, consolidation, acquisition, separation,
recapitalization, split-up, combination or exchange of shares of stock, or like
adjustment which results in substantially all the shares of the Stock of
Corporation being exchanged for, or converted into cash or other property, the
Committee or Corporation shall have the right to terminate the Option as of the
date of the exchange or conversion in which case the Option shall convert into
the right to receive such cash or property net of the Option Price of the
Options.
     7. Termination, Suspension or Amendment of Option. The Committee or
Corporation may at any time terminate, suspend or amend the Plan or this
Agreement.
     8. Postponement of Exercise. The Committee or Corporation may postpone any
exercise of the Option for such time as it may deem necessary in order to permit
Corporation (i) to effect, amend or maintain any necessary registration of the
Plan or the shares of Stock issuable upon the exercise of the Option under the
Securities Act of 1933, as amended (the “Act”), or the securities laws of any
applicable jurisdiction, (ii) to permit any action to be taken in order to
(A) list such shares of Stock on a stock exchange if shares of Stock are then
listed on such exchange or (B) comply with restrictions or regulations incident
to the maintenance of a public market for its shares of Stock, including any
rules or regulations of any stock exchange on which the shares of Stock are
listed, or (iii) to determine that such shares of Stock and the Plan are exempt
from such registration or that no action of the kind referred to in (ii)(B)
above needs to be taken; and Corporation shall not be obligated by virtue of any
terms and conditions of this Agreement or any provision of the Plan to recognize
the exercise of the Option or to sell or issue shares of Stock in violation of
the Act or any state’s securities laws. Any such postponement shall not extend
the terms of the Option and neither Corporation nor its directors or officers or
the Committee shall have any obligation or liability to Participant or to any
other person with respect to any shares of Stock as to which the Option shall
lapse because of such postponement.
     9. Participant’s Rights. The granting of the Option shall impose no
obligation upon Participant to exercise such Option. Participant shall have no
equity interest in Corporation, nor shall Participant have any voting, dividend,
liquidation or dissolution rights with respect to any capital stock of
Corporation solely by reason of having the Option or having executed this
Agreement. Upon the issuance and delivery of a certificate for Option Shares
after exercise of the Option, Participant shall have the rights of a stockholder
with respect to such Option Shares and to receive all dividends or other
distributions paid or made with respect thereto. Nothing in this Agreement or
the Plan shall confer upon Participant the right to continue as a member of the
Board of Directors of Corporation or affect any right which Corporation may have
to remove such Participant as a director of Corporation.
     10. Elimination of Fractional Shares. If this Agreement requires a
computation of the number of shares of Stock subject to the Option, and the
number so computed is not a whole

3



--------------------------------------------------------------------------------



 



number of shares of Stock, such number of shares of Stock shall be rounded down
to the next whole number.
     11. Shareholders’ Agreement. Participant agrees to execute any
Shareholders’ Agreement which all other shareholders of Corporation are subject
prior to delivery of any Stock upon the exercise of the Option. All Stock
delivered to Participant pursuant to the exercise of the Option shall be subject
to any Shareholders’ Agreement previously entered into by Participant relating
to the Stock.
     12. Incorporation of Plan by Reference. The Option is granted pursuant to
the terms of the Plan, a copy of which is attached hereto as Exhibit “B” and the
terms of which are incorporated herein by reference. The Option shall in all
respects be interpreted in accordance with the Plan. The Committee shall
interpret and construe the Plan and this Agreement, and its interpretations and
determinations shall be conclusive and binding on the parties hereto and any
other person claiming an interest hereunder, with respect to any issue arising
hereunder or thereunder. The provisions of the Plan shall control in the event
of any inconsistencies between this Agreement and the Plan.
     13. Entire Agreement. This Agreement sets forth all of the promises,
agreements, conditions, understandings, warranties and representations between
the parties hereto with respect to the Option and the Shares. This Agreement is
an integration of any and all prior agreements or understandings, oral or
written, with respect to the Option and the Shares.
     14. Notices. Any and all notices provided for herein shall be sufficient if
in writing, and sent by hand delivery or by certified or registered mail (return
receipt requested and first class postage prepaid), in the case of Corporation,
to its principal office, and, in the case of Participant, to Participant’s
address as shown on Corporation’s records.
     15. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Tennessee.
     16. Modifications. Except as otherwise provided in Section 5, 6 and 7
herein, no change or modification of this Agreement shall be valid unless the
same is in writing and signed by the parties hereto.
     17. Successors. This Agreement shall be binding on all permitted successors
and assigns of Participant including any estate, executors or administrators,
trustees, or personal or legal representatives, and, in such event all
references herein to Participant shall, to the extent applicable, be deemed to
refer to and include such estate, executors or administrators, trustees or
personal or legal representatives, as the case may be.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Corporation and Participant have executed this
Agreement as of the day and year first above written.

            PRIMETRUST BANK
      By:                   Title:             PARTICIPANT:
            Signature of Participant                  Printed Name of
Participant         

5



--------------------------------------------------------------------------------



 



         

EXHIBIT A
NOTICE AND REQUEST OF EXERCISE
OF OPTION TO PURCHASE
SHARES OF STOCK
OF PRIMETRUST BANK
     The undersigned Participant in the 2001 Statutory-Nonstatutory Stock Option
Plan (the “Plan”) of PRIMETRUST BANK, a Tennessee corporation (“Corporation”),
does by this notice request that Corporation issue to the undersigned that
number of shares of Stock specified below (the “Shares”) at the price per Share
specified below pursuant to the exercise of Participant’s Option under the Plan
and the Non-Qualified Stock Option Agreement (the “Agreement”) between the
undersigned and Corporation. Simultaneously herewith, the undersigned delivers
to Corporation the purchase price for the Shares [i.e., that amount which is
obtained by multiplying the number of the Shares by the price specified], by
good check, in accordance with the Agreement.
     The undersigned hereby represents and warrants that the undersigned has
read and understands the Plan and the Agreement and the terms and conditions set
forth therein under which the Shares are acquired, shall be held and may be
disposed, and hereby ratifies and confirms such terms and conditions. The
undersigned hereby represents and warrants that the undersigned is acquiring the
Shares for the undersigned’s own account (and not on behalf of any other
persons) and without any present view to making a public offering or
distribution of same and without any present intention of selling or otherwise
transferring same at any particular time or at any particular price or upon the
occurrence of any particular event or circumstances (except as set forth in the
Plan and the Agreement).
     The undersigned acknowledges and understands that in connection with the
acquisition of the Shares by the undersigned:
     1. Corporation has informed the undersigned that the Shares are not
registered under the Securities Act of 1933, as amended (the “Act”), or any
applicable state Blue Sky law or laws and that the Shares may not be transferred
or otherwise disposed of unless the Shares are subsequently registered under the
Act and the applicable state Blue Sky law or laws or an exemption from such
registration requirements is made available.
     2. The undersigned has been informed that a legend referring to the
restrictions indicated herein on transferability and sale will be placed upon
the certificate(s) evidencing the Shares, in addition to the legend referred to
in the Agreement.
     3. The undersigned has received all information requested or otherwise
deemed necessary by the undersigned to make an informed decision as to the
investment in Corporation, and has had the opportunity to ask questions of and
receive answers from officers of Corporation.
     4. The undersigned acknowledges that the issuance of the Shares is subject
to the execution by the undersigned of a Stockholders’ Agreement if required by
Corporation.

 



--------------------------------------------------------------------------------



 



     If the undersigned is required to file a Form 144 with the Securities and
Exchange Commission in connection with sales of the Shares pursuant to Rule 144
under the Act, the undersigned will mail a copy of such Form to Corporation at
the same time and each time the undersigned mails a copy to the Securities and
Exchange Commission.

         
 
      Very truly yours,
A.
  Date of Grant of Incentive Stock    
 
  Option:                                           
 
 Signature
 
       
B.
  Number of Shares covered    
 
  by Agreement:                       
 
 Printed Name of Participant
 
       
C.
  Number of Shares of    
 
  Stock which may   RESIDENCE:
 
  be purchased at this    
 
  time:                                           
 
 Street
 
       
D.
  Number of Shares of    
 
  Stock to be
actually purchased at this  
 
 City, State, Zip Code
Dated:                                         ,                     
 
  time:                                             
 
       
E.
  Option Price per Share:    
 
  $                        
 
       
F.
  Aggregate price to be paid    
 
  for Shares actually    
 
  purchased (D multiplied    
 
  by E): $                        

ACCEPTED:

            PRIMETRUST BANK
      By:                   Its:       

2



--------------------------------------------------------------------------------



 



EXHIBIT B
PLAN

 